AMERICAN INDEPENDENCE FUNDS TRUST PROSPECTUS DECEMBER 31, 2015 Institutional Class Class A Class C (Ticker/CUSIP) (Ticker/CUSIP) (Ticker/CUSIP) AI Hillcrest Small Cap Value Fund HLCIX 026762146 HLCAX 026762138 HLCCX 026762120 NOT FDIC Insured. May lose value. No bank guarantee. The Securities and Exchange Commission has not approved or disapproved of these securities. Further, it has not determined that this Prospectus is accurate or complete. Any representation to the contrary is a criminal offense. Inside This Prospectus FUND SUMMARY 2 Investment Objective. 2 Fees and Expenses of the Fund. 2 Principal Investment Strategies, Risks and Performance. 3 Management. 5 Purchase and Sale Information. 6 Tax Information. 6 Financial Intermediary Compensation. 6 MORE ABOUT THE FUND 7 Additional Information About The Fund’s Objectives and Investment Strategies. 7 Related Risks. 7 Fund Management. 10 INVESTING WITH THE FUND 12 Choosing a Class of Shares. 12 Distribution and Service Fees. 15 Opening an Account. 16 Exchanging Shares. 17 Redeeming From Your Account. 18 Other Shareholder Servicing Information. 19 Calculating Share Price. 22 Dividends, Distributions and Taxes. 23 FINANCIAL HIGHLIGHTS. 24 SERVICE PROVIDERS. 25 ADDITIONAL INFORMATION 26 1 AI Hillcrest Small Cap Value Fund FUND SUMMARY Investment Objective. The primary objective of the AI Hillcrest Small Cap Value Fund (the “Fund”) is long-term capital appreciation. Fees and Expenses of the Fund. This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts on purchases of Class A shares if you and your family invest, or agree to invest in the future, at least $50,000 in the Fund. More information about these and other discounts is available from your financial professional and in the “Investing With The Fund” section starting on page 12 of the Fund’s Prospectus. Institutional Class Shares Class A Shares Class C Shares Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price at the time of purchase) None 5.75% None Maximum Deferred Sales Charge (Load) (as a percentage of original purchase price or redemption proceeds, whichever is less) None None 1.00%(1) Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee 1.00% 1.00% 1.00% Distribution and Service (12b-1) Fees None 0.38% 1.00% Other Expenses(2) 0.38% 0.38% 0.38% Total Annual Fund Operating Expenses 1.38% 1.76% 2.38% Fee Waivers and Expense Reimbursements(3) -0.13% -0.13% -0.13% .Net Annual Fund Operating Expenses After Fee Waivers and Expense Reimbursements(3) 1.25% 1.63% 2.25% (1) Class C shares will be assessed a 1.00% contingent deferred sales charge if redeemed within one year of date of purchase. (2) Other Expenses are based on estimated amounts for the current fiscal year. (3) RiskX Investments, LLC (“RiskX Investments” or the “Adviser”) has contractually agreed to reduce the management fee and reimburse expenses until March 1, 2017 in order to keep the Total Annual Fund Operating Expenses to 1.25%, 1.63% and 2.25% of the Fund’s average net assets for Institutional Class Shares, Class A Shares and Class C Shares, respectively. The contractual expense limitation does not apply to any taxes, brokerage commissions, interest on borrowings, acquired fund fees, extraordinary expenses, or short sale dividend and interest expenses. The Adviser is permitted to seek reimbursement from the Fund, subject to limitations, for fees it waived and Fund expenses it paid in any fiscal year of the Fund over the following three fiscal years, as long as the reimbursement does not cause the Fund’s operating expenses to exceed the expense limitation.
